Order issue(I November 14, 2012




                                           In The
                               Quiirt uf Api.irats
                       FiftI! Thstrtrt uf  xai at Jatta
                                    No. 05-12-01449-CV


IN RE THE UNIVERSITY OF TEXAS SOUTHWESTERN MEI)ICAL CENTER, Relator


                 Original Proceeding from the 95th ,Judicial District Court
                                   Dallas County. Texas
                           Trial Court Cause No. DC-12-07946


                                       ORDER
                       Betbre Justices Moseley, FitzGerald, and Myers

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                    LANA YERS
                                                    JUSTiCE